DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-20 are pending.
1, 19 and 20 are amended.

Response to Arguments
Applicant’s arguments with respect to claims presented on 11/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 15 and 21 of U.S. Patent No. 9,668,024. in view of Lloyd, US Pat. 8,521,526. The patent claims ,, 15 and 21 respectively discloses all features recited in the application claims 1, 19-20 in a one to one mapping, except determining a user intent of the speech input based on previously displayed search result content in response to a previous speech input.
Reiger discloses “determining a user intent of the speech input based on previously displayed search result content in response to a previous speech input” as shown in Para. 210.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 15 and 21 of the ‘024’ patent to include determining a user intent of the speech input based on previously displayed search result content in response to a previous speech input for the benefit of improving the accuracy of voice input commands.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Limp, USPG_Pub. 2013/0347018, in view of Li, US Pat. 9,286,910, and further in view of Lloyd, US Pat. 8,521,526.
	
	Regarding claim 1, Limp discloses an electronic device *fig. 8, 800), comprising: 
one or more processors (fig. 9, 902; para. 54); and 
memory (fig. 9, 904) and 
one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (Para. 54) for: 
receiving a speech input from a user (Para. 41, Para. 53 (user can input voice query to obtain details of supplemental content)).
causing the media content to be displayed on a display associated with a second device (Para. 18-19; fig. 1, entire (information request by speech input is displayed on a second device 110)).
Limp does not explicitly disclose determining a user intent of the speech input based on previously displayed search result content in response to a previous speech input;

Li discloses determining a user intent of the speech input; determining media content based on the determined intent (col. 3, ll. 24-27; col. 4, ll. 66-col. 5, ll. 15; col. 13, ll. 35-51; col. 14, ll. 7-29 (Li discloses resolving query ambiguities (determining user intent) by using context information including the concurrent media user is viewing and further discloses that context may be prioritized in using them a solution to resolve ambiguous queries wherein the current program displayed for example “the actor asked about” is appearing for the first time-a query of “who is that actor” can be likely resolved by the actor appearing for the first time in that scene.  So the context of the actor appearing for the first time use used over other contexts like whether actor has appeared in other movies previously watched by the user)); determining media content based on the determined intent (col. 5, ll. 32-34 (the resolved answer is displayed to user on user device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp to include determining a user intent of the speech input; determining media content based on the determined intent as disclosed by Li in order to resolve ambiguous requests when words with multiple meanings are used.
Limp in view of Li do not explicitly disclose determining intent of a voice query using previous search history.
Lloyd discloses using a user’s recent search history result to improve the accuracy of his or her voice search (fig. 4, entire; col. 11, ll.19-col. 12, ll. 17) which based on previously displayed search result content in response to a previous speech input”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp in view of Li to include user intent of the speech input based on previously displayed search result content in response to a previous speech input as disclosed by Lloyd in order to increase the accuracy of the voice search (col. 11, ll. 19-21).

Regarding claim 5, Limp in view of Li and further fin view of Lloyd discloses all in claim 1.  In addition Limp in view of Li discloses the electronic device, the one or more programs including instructions for: identifying the user based on the speech input (Limp: Para. 49); and determining the user intent of the speech input based on data associated with the identified user (Li: (col. 3, ll. 24-27; col. 4, ll. 66-col. 5, ll. 15; col. 13, ll. 35-51; col. 14, ll. 7-29).  

Regarding claim 6, Limp in view of Li and further fin view of Lloyd discloses all in claim 5.  In addition Limp discloses the electronic device, wherein determining whether the user is an authorized user comprises analyzing the speech input using voice recognition (Limp: Para. 49).





Regarding claim 8, Limp in view of Li and further fin view of Lloyd discloses all in claim 1.  In addition Limp discloses the electronic device, wherein the speech input comprises a request to play content on the second device; and wherein the media content is played on the second device in response to the request to play content on the second device (Para. 20, 50).

Regarding claim 9, Limp in view of Li and further fin view of Lloyd discloses all in claim 8.  In addition Limp discloses the electronic device, wherein the speech input comprising a request to play content on the second device includes a reference to a location (Para. 22, 41).





Regarding claim 11, Limp in view of Li and further fin view of Lloyd discloses all in claim 1.  In addition Limp discloses the electronic device, the one or more programs including instructions for: determining whether the determined media content should be displayed on a second display or on the display associated with the second device based on a media format (Para. 50 (resolution meets format)), a user preference (claim 14 (user purchase history)), or a default setting; wherein the media content is displayed on the display associated with the second device in response to a determination that the determined media content should be displayed on the display associated with the second device (Para. 19-20); and wherein the media content is displayed on the second display in response to a determination that the determined media content should be displayed on the second display (Para. 19-20 (should be pushed to device based on its capabilities)).  







Regarding claim 16, Limp in view of Li and further fin view of Lloyd discloses all in claim 1.  In addition Limp discloses the electronic device, wherein causing the media content to be displayed on a display associated with a second device comprises: obtaining a user preference associated with the user (Limp: Para. 25, 50); and identifying the second device based on the user preference (Limp: Para. 25).

Regarding claim 17, Limp in view of Li and further fin view of Lloyd discloses all in claim 16.  In addition Limp discloses the electronic device, wherein the user preference indicates a preference to display a first content type on a first respective device and a second content type on a second respective device (Limp: Para. 27 (types of content that interest user)). 


 discloses all in claim 16.  In addition Limp discloses the electronic device, wherein the user preference indicates a preference to display a first content type on a first respective device in accordance with a determination that the speech input includes a first respective query (Limp: Para. 41, 50).

Claims 19 and 20 are rejected for the same reason as claim 1. Claim 19 is the method performed by device of claim 1 and claim 20 is the software for performing the method of claim 19. 













Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Limp, USPG_Pub. 2013/0347018, in view of Li, US Pat. 9,286,910, in view of Lloyd, US Pat. 8,521,526, and further in view of Roberts, USPG_Pub 20130036200.

Regarding claim 2, Limp in view of Li and further in view of Lloyd do not explicitly disclose the electronic device, wherein causing the media content to be displayed on a display associated with a second device comprises: determining, from a plurality of devices, the second device based on at least one criterion.  
Roberts discloses the electronic device, wherein causing the media content to be displayed on a display associated with a second device comprises: determining, from a plurality of devices, the second device based on at least one criterion (Para. 29-31 (the content is displayed on secondary device based on its proximity to detection sensor)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp in view of Li and further in view of Lloyd to include the electronic device, wherein causing the media content to be displayed on a display associated with a second device comprises: determining, from a plurality of devices, the second device based on at least one criterion as disclosed by Roberts in order to obviate the need for a separate out-of-stream communication to transmit the executable application to the primary access device and/or one or more secondary access devices (Para. 18).


.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Limp, USPG_Pub. 2013/0347018, in view of Li, US Pat. 9,286,910, view of Lloyd, US Pat. 8,521,526, in view of Roberts, USPG_Pub 20130036200, and further in view of Reiger, USPG_Pub. 2011/0138064.

Regarding claim 4, Limp, in view of Li, in view of Lloyd and further in view of Roberts do not explicitly disclose the electronic device, wherein determining, from a plurality of devices, the second device based on at least one criterion comprises: determining a size corresponding to the determined media content; and determining the second device based on the determined size.  
Reiger discloses an evaluation application that will recommend or suggest to a user to user his or her HD capable devices of SD capable devices to receive HD signal in order to avoid duplicate transmission of an SD version signal to the end user’s location (Para. 210 (HD files are larger files in contrast to SD and HD device are suggested or selected over user’s SD capable devices in an effort to avoid duplicate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp in view of Li in view of Lloyd and further in view of Roberts to include electronic device, wherein determining, from a plurality of devices, the second device based on at least one criterion comprises: determining a size corresponding to the determined media content; and determining the second device based on the determined size as disclosed by Reiger in order to avoid transmission of duplicate SD stream to an end user’s location comprising plurality of HD capable and SD capable devices (Para. 210).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Limp, USPG_Pub. 2013/0347018, in view of Li, US Pat. 9,286,910, view of Lloyd, US Pat. 8,521,526, and further in view of Sinha, USPG_Pub. 2012/0055253.

Regarding claim 13, Limp in view of Li in view of Lloyd do not explicitly disclose the electronic device, wherein the proximity of each of two or more devices is determined based on frequency.  
Sinha discloses the electronic device, wherein the proximity of each of two or more devices is determined based on frequency (Para. 12).


Regarding claim 14, Limp in view of Li, in view of Lloyd and further in view of Sinha discloses all in claim 13.  In addition Sinha discloses the electronic device, wherein the frequency is determined based on at least one time of flight measurement (Sinha: Para. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp in view of Li to include the electronic device, wherein the frequency is determined based on at least one time of flight measurement as disclosed by Sinha for the benefit of extracting high quality signal even when the signal is not high quality enough (Para. 12).

Regarding claim 15, Limp in view of Li, in view of Lloyd do not explicitly disclose the electronic device, wherein the proximity of each of two or more devices is determined based on at least one sound travel measurement.
Sinha discloses the electronic device, wherein the proximity of each of two or more devices is determined based on at least one sound travel measurement (Para. 12).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423